MR. JUSTICE JOHN C. HARRISON:
I concur in the result, but not in all that is said therein.
Title 53, R.C.M.1947, deals with motor vehicles in a specific manner. Section 45-1106, R.C.M.1947, deals with general possessory liens. It is well-recognized that a special statute controls over a general statute where the two are in conflict.
I do not agree that the two are irreconcilable or are repugnant to each other.
It is clear from a reading of section 53-110, subd. (f), quoted in the majority opinion, that a lien dependent upon possession is contemplated by the motor vehicle statute. Section 45-1106 creates such a lien. There is nothing contained in the remainder of section 53-110 which precludes a mechanic from exerting a possessory lien upon a motor vehicle, provided he complies with the requirements of registration of such “liens, or notice of liens dependent on possession, or attachment.”
Section 45-1106 not only creates a possessory lien, but a lien which is preferential to “prior chattel mortgages or other recorded liens on the property involved” if “within ten days from the time of receiving the property, the person desiring to assert a lien thereon shall give notice in writing.”
If the mechanic complies with the requirement of registration, then by the normal operation of section 53-110, subd. (f) which requires the registrar to give notice within 24 hours to the “owner, conditional sale vendor, mortgagees, or assignees”, the requirements of section 45-1106 will be fulfilled. The two are not in conflict in this regard.
In the instant case, it is clear that plaintiff-respondent Wil*432liamson neither notified the registrar, nor sent a written notice to appellant Bank.
Had plaintiff complied with the requirements of the statutes, there is no sound reason why he could not have maintained his possessory lien even against a conditional sales vendor.
Section 45-1106 clearly creates a preference. The majority statement that section 53-1.10 creates a preference is not borne out either by the statute or case authority. The statute reads: “(a) No chattel mortgage, conditional sales contract, lease or other lien on a motor vehicle shall be valid as against creditors, subsequent purchasers or encumbrancers unless and until * “
There is nothing contained therein which creates a preference, but rather the statute goes to validity. Moreover, it is clear from section 53-110, subd. (f) that later “liens * * * dependent on possession, or attachments” are contemplated as being both valid and preferential to an existing chattel mortgage, conditional sales contract or other lien.
I do not believe that by passing the motor vehicle act, that the Legislature intended to destroy the possessory lien created by statute almost a century ago. Since the two may be harmonized, if it is the intent of the majority to hold that a diligent mechanic may not exert a possessory lien on an automobile secured by a conditional sales contract or chattel mortgage, I disagree.